 Case 3:20-cr-03837-JLS Document 21 Filed 03/16/21 PageID.32 Page 1 of 1



1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10                     HONORABLE JANIS L. SAMMARTINO
11   UNITED STATES OF AMERICA,               CASE NO.: 20CR3837-JLS
12                     Plaintiff,
                                             ORDER GRANTING JOINT MOTION
13         v.                                TO CONTINUE MOTION
                                             HEARING/TRIAL SETTING
14   CESAR LUIS LOPEZ-OJEDA,
15                     Defendant.
16
17
18         Pursuant to the joint motion, IT IS HEREBY ORDERED that the Motion
19   Hearing/Trial Setting currently set for March 19, 2021 at 1:30 p.m., be continued
20   to April 23, 2021 at 1:30 p.m. be before Honorable Janis L. Sammartino. The
21   court finds that time is excluded in the interests of justice and pursuant to 18
22   U.S.C. §3161(h)(1)(D).
23
           SO ORDERED.
24
25
     Dated: March 16, 2021
26
27
28

                                                                        20CR3837-JLS
